qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no 1031-dollar_figure in re washington dc person to contact telephone number refer reply to cc ita - plr-119036-00 date date legend parent subsidiary subsidiary taxpayer dealers equipment a equipment b division division qi escrow holder bank account date a x days agreement a settlement subaccounts a b c and d account x plr-119036-00 company dear this letter responds to your request for a private_letter_ruling submitted on behalf of parent requesting certain rulings under sec_1031 of the internal_revenue_code including a ruling that the transfers of equipment described below are deferred exchanges qualifying for nonrecognition_of_gain_or_loss under that provision facts taxpayer is a wholly owned subsidiary of subsidiary subsidiary is a wholly owned subsidiary of subsidiary subsidiary is a wholly owned subsidiary of parent a manufacturer of certain equipment for federal_income_tax purposes parent subsidiary subsidiary and taxpayer are included in the consolidated income_tax returns of parent taxpayer’s overall accounting_method is accrual for maintaining its accounting books and filing its federal_income_tax return taxpayer uses an annual_accounting_period that ends on october taxpayer is engaged in the business of leasing equipment to customers of various independent dealers who sell equipment manufactured by parent and in limited circumstances leasing equipment directly to dealers of taxpayer’s various leasing divisions division and division are the subjects of the below ruling requests qi uses the accrual_method of accounting and maintains its accounting_records and files its federal_income_tax returns on a calendar_year neither the taxpayer nor parent has any equity or ownership_interest in qi or any affiliate of qi prior to the below transactions there has been no previous financial or other relationship between the qi and taxpayer or parent escrow holder is a subsidiary of bank and uses the accrual_method of accounting escrow holder maintains its accounting books and files its federal_income_tax returns on a calendar_year you represent that any interest held by parent in escrow holder or bank represents less than a percent interest in any class of bank’s outstanding securities bank has maintained bank accounts acted as a lock box and acted as an administrative agent in commercial paper issuance for taxpayer in the past a bank subsidiary separate from escrow holder has acted as a co-underwriter in the issuance of bonds by parent but is not parent nor taxpayer’s regular investment banker in the course of its leasing business taxpayer regularly disposes of depreciable tangible_property and regularly acquires new property that you represent is like-kind taxpayer wishes to implement the following program of like-kind_exchanges under sec_1031 which will result in the deferral of tax associated with gains realized upon plr-119036-00 disposal of such assets taxpayer seeks to reconcile the requirements of sec_1031 with its long established business practices taxpayer maintains a portfolio of equipment manufactured by parent or a subsidiary of parent which taxpayer purchases from sellers all such equipment owned by taxpayer is leased to third parties and held for productive use in its business the lease transactions subject_to this ruling_request are only those leases in which taxpayer holds legal_title to and depreciates the equipment pursuant to sec_168 taxpayer maintains its records for outstanding leases on a specific lease accounting software system lease system in a majority of current equipment purchase transactions and many sales transactions taxpayer’s counterparty is a dealer these transactions include sales of equipment from taxpayer’s lease portfolio at the end of a lease and purchases of equipment in connection with the initiation of a new lease where a dealer is the buyer or seller of equipment amounts receivable by taxpayer on sales or payable on purchases are netted between the dealer parent and taxpayer you represent that none of the dealers who engage in such transactions with taxpayer are related_persons with respect to taxpayer within the meaning of sec_1031 dealers generally acquire new equipment from parent or one of parent’s subsidiaries with title passing to the dealer the equipment purchased by dealer is initially financed through floor_plan financing provided by parent or a subsidiary other than taxpayer in all of its leasing divisions taxpayer acquires the overwhelming majority of equipment purchased at initiation of leases from a dealer dealers apply to participate in the leasing program for certain divisions including division and division when a dealer identifies a potential equipment lessee the dealer will negotiate a price for the equipment arrange for standard form lease documents to be processed through taxpayer and transmit such forms to taxpayer taxpayer inputs the lease application information into its lease system and reviews the lessee’s credit rating taxpayer then approves or rejects the lease application upon approval taxpayer prepares lease documents for both equipment a leases and equipment b leases based upon parent’s master lease agreement the lease documents and certain documents evidencing transfer of the equipment’s ownership from the dealer to the taxpayer are returned to the dealer for execution by the lessee and the dealer after the lessee signs the lease and the dealer signs the documents evidencing transfer of ownership both are returned to taxpayer for final approval and input into the lease system upon acceptance of a lease by taxpayer title to and ownership of the equipment passes to taxpayer and the lease is activated the lease system records a booking_date corresponding internal accounting entries are created and a credit for the equipment purchase is placed on the account maintained for that dealer with parent taxpayer will not tender funds on an equipment purchase from a dealer lease originations are recorded daily taxpayer follows the same procedure for purchases of equipment subject_to lease initiation from parties other than dealers except that payment for such equipment is generally in the plr-119036-00 form of cash transfer by check wire transfer or automated clearing house ach deposit to the account of the seller lease terms for equipment a and equipment b leases range from three to five years included in the lease is a purchase option allowing the lessee to acquire ownership of the equipment from taxpayer for a purchase_price that is either i a preset amount stated in the lease ii a payoff amount calculated according to a formula stated in the lease or iii the fair_market_value of the equipment at lease termination upon exercise of the purchase option payment for the equipment is made to taxpayer by check wire transfer or ach deposit to accounts maintained by taxpayer in third party depository institutions if the lessee does not purchase the equipment taxpayer grants the dealer who originated the lease the option to buy the equipment if that dealer does not purchase the equipment taxpayer generally will make the equipment available to other dealers and then to third parties for purchase if the originating dealer or another dealer wants to purchase equipment coming off lease a member of parent’s group may extend credit to the purchasing dealer when parent debits the account for the purchase amount the dealer is deemed to own the equipment under terms of certain master dealer agreements with parent for equipment a or for equipment b taxpayer is credited with receipt of the sales_price as stated above parent maintains an account for each dealer into which it records all sales and purchases of parent’s equipment this account also reflects all other activities of the dealer with any entity affiliated with the parent such as charges for services finance costs and promotion credits for each sale to a dealer by parent or a subsidiary of parent including taxpayer’s sales at lease termination parent debits the account of such dealer for the price of the equipment plus applicable taxes the debit reflects i the dealer’s debt to parent or the selling subsidiary for the purchase_price and ii that the dealer owns the equipment offsetting credit entries to the dealer’s account arise from a dealer’s sales of equipment to taxpayer in connection with lease originations or from other credits relating to the dealer’s transactions with members of parent’s group the terms of this account require that any current balance be settled by the dealer monthly by date a for all activity occurring during the previous month relating to parent and its subsidiaries the settlement for the debits between parent and its subsidiaries including taxpayer is made concurrent with and through a certain monthly closing process the terms of taxpayer’s receivables and payables reflected by debits and credits to the account for the dealer do not exceed x days documents involving lease plans and terms for both the equipment a and equipment b specifically provide if the equipment is purchased by the dealer and the lease is accepted by the taxpayer then the purchase_price plus applicable taxes will be credited to the dealer’s account with parent and used to offset currently due indebtedness of the dealer to parent when a lease is initiated through taxpayer’s purchase of equipment from a dealer parent treats taxpayer as incurring a liability to parent to purchase the equipment taxpayer’s offsetting credits are created when it plr-119036-00 sells off-lease equipment to a dealer parent applies net dealer credit balances towards repayment of that dealer’s obligations to other members of parent’s group arising from goods or services purchases or other charges members of parent’s group other than taxpayer may also extend credit to dealers when the dealer wants to purchase equipment coming off lease and will remit payment directly to taxpayer at the direction of the dealer taxpayer is restructuring its leasing operations with the intention that the disposition to an unrelated party of equipment a or equipment b coming off lease and upon which a gain is realized by taxpayer relinquished_property and the acquisition by taxpayer of equipment a or equipment b respectively from a dealer at the initiation of a lease replacement_property will qualify as a like-kind_exchange under sec_1031 once it initiates this exchange program taxpayer expects that multiple exchanges of both types of equipment will commence every month you represent that taxpayer will exchange equipment a only for equipment a of the same standard industrial classification code and equipment b only for equipment b of the same standard industrial classification code disposition of relinquished equipment to meet the requirements of sec_1031 taxpayer entered into a master exchange_agreement with qi under which qi is to act as the qualified_intermediary under sec_1_1031_k_-1 of the income_tax regulations in addition taxpayer proposes to engage the services of escrow holder as depository for a qualified_escrow_account as defined in sec_1_1031_k_-1 to effect the proposed exchanges in order to avoid being deemed in actual or constructive receipt of the proceeds from the sales of relinquished_property which are to be applied towards the purchase of replacement_property accordingly taxpayer is assigning its rights under existing leases to the sale of all leased equipment relinquished_property owned by taxpayer for certain outstanding leases thereafter and on a periodic basis taxpayer will assign to the qi its rights to sell the leased equipment to lessees this master exchange_agreement provides for the qi’s blanket acceptance of all assignments by taxpayer of its rights under contracts to sell equipment which will constitute relinquished_property in an exchange lessees will be advised in writing of the assignment of the taxpayer’s sales rights to the qi at the same time the lessee is given a payoff quote and the requirement that equipment purchase payments be remitted to the qi if a lessee declines to exercise its purchase option and a dealer wants to purchase equipment coming off lease the purchasing dealer will call taxpayer for a payoff quote if the dealer decides to purchase the equipment the sales agreement will inform the dealer that taxpayer will be assigning its right to sell the equipment to the qi the consent by the dealer to the assignment of the taxpayer’s right to the qi is also included in this sales plr-119036-00 agreement a similar procedure will be followed where a nondealer third party other than a lessee is the purchaser of the equipment after a sales agreement is executed by a purchaser and returned to taxpayer taxpayer will execute the sales agreement and concurrently assign its rights to the qi on the form incorporated into the sales agreement taxpayer will then create a journal voucher containing the payoff information this journal voucher and sales agreement will be received by taxpayer’s accounting department which will confirm to the qi in writing taxpayer’s assignment of rights to sell the specific equipment and to collect the corresponding consideration the accounting department will then make specific entries into the lease system which will terminate the specific lease the internal accounting represented by posting the journal vouchers will be batched each business night and will post a debit to the account for the purchasing dealer the posting of this debit is treated by taxpayer and the dealer as creating a receivable and transferring title to the relinquished_property to the dealer legal ownership however remains with taxpayer until the qi completes the sale of the relinquished_property for purchases by a lessee or dealer outside the account process the sale is deemed complete when the purchase proceeds are received by the qi and deposited into the escrow account taxpayer will confirm the equipment sale with the qi by transmitting a summary schedule of equipment sales to the qi as a consequence of its sale of equipment on credit the qi will hold the receivable from the dealer which is reflected as a debit on the account for the dealer the qi will assign the receivable to another company within the parent group in exchange for payment to qi of the face_amount of the receivable pursuant to agreement a below taxpayer will also record disposition of the equipment within its proposed like- kind exchange asset software this sale date commences the identification period and the exchange_period with respect to the property which is determined to be relinquished_property under the terms of taxpayer’s exchange_agreement acquisition of replacement equipment you represent that taxpayer expects that all exchanges will take place within the identification period required by sec_1031 as applicable to each respective relinquished_property however taxpayer may determine to extend its replacement_period timing up to and including the end of the applicable exchange_period for a specific relinquished_property subject_to proper identification of replacement_property pursuant to the requirements in sec_1_1031_k_-1 of the regulations taxpayer’s processing of replacement_property acquisitions will generally follow the procedures applicable to its equipment purchases until a prospective lessee’s credit is approved the lease documentation to be sent by taxpayer to a dealer will include a certain sale form for execution by the dealer which will provide i the terms of the purchase of the equipment by taxpayer from the dealer ii that taxpayer will assign its plr-119036-00 purchase rights to the qi and iii that the dealer consents to the assignment the master exchange_agreement provides for the qi’s blanket acceptance of all assignments by taxpayer of its rights under contracts to purchase equipment which will constitute replacement_property in an exchange the business_day after sending new lease documentation to the dealer a summary of the approved lease will be sent to the qi confirming taxpayer’s assignment of its right to purchase the equipment subject_to the new lease agreements the notification form will include the equipment’s cost and a specific description but advises that the actual purchase is to be deferred pending taxpayer’s receipt and approval of executed documentation upon taxpayer’s receipt of lease documentation executed by a lessee and the sales form executed by the dealer taxpayer reviews the documents to verify that they conform to the approved transaction if the documents are proper taxpayer will execute the lease and ownership of the equipment passes to taxpayer at that time the new lease is activated in the lease system each business_day taxpayer will prepare a summary of the leases entered into the lease system and executed the previous business_day and will forward the summary to qi the summary verifies purchases of equipment by qi and therefore qi’s obligation to pay consideration to the equipment sellers funding to pay for replacement_property will come from subaccount d maintained by escrow holder pursuant to joint instructions from taxpayer and qi this may be by wire transfer ach transfer or check drawn on the account to the extent that the proceeds from the sale of relinquished properties are insufficient to cover the purchase_price of corresponding replacement properties taxpayer will direct qi to use the disposition proceeds that were previously designated as non-qualified proceeds and held in the escrow account or taxpayer will transfer additional funds into the escrow account exchange_agreement taxpayer will enter into the exchange_agreement with qi pursuant to which the qi agrees to acquire and transfer equipment owned by taxpayer ie relinquished_property to various buyers lessees dealers or other third parties in consideration of and in exchange for the acquisition of like-kind equipment ie replacement_property from various sellers to qi and the subsequent transfer of such replacement_property to taxpayer taxpayer will assign to qi all its rights to sell all of its equipment a and equipment b and its rights to purchase replacement_property the exchange_agreement provides that in any disposition of property where taxpayer extends credit to the buyer the qi shall at taxpayer’s direction assign the resulting receivable to a third party in return for consideration equal to the full face_amount of the receivable it is anticipated that such assignments will be made to members of parent’s group payment for assigned receivables is to be made to the qi within several days of the creation of the receivable terms for the purchase of qi plr-119036-00 receivables are reflected in agreement a which taxpayer proposes will be implemented between a member of parent group and qi any other sales of receivables would be pursuant to substantially identical terms further the exchange_agreement provides that in any equipment acquisition in which the seller extends credit to qi as taxpayer’s assignee qi’s obligations shall at taxpayer’s direction be assigned to and assumed by a third party member of parent group pursuant to agreement a immediately after completion of the purchase by qi as taxpayer’s assignee these assignments convert receivables and payables into funding which allows qi to purchase new equipment and allows the dealer obligations to be ultimately settled through account x consistent with its longstanding practice you represent that the exchange_agreement is intended to serve as the written_agreement governing the qi’s role in all exchanges contemplated by taxpayer as required by sec_1_1031_k_-1 of the regulations the exchange_agreement provides that qi may act as a collection and disbursement agent with respect to sales proceeds of leased equipment a and equipment b which do not constitute relinquished_property in a like-kind_exchange this procedure is adopted due to administrative hardship that would be associated with the internal segregation of the processes for collection of relinquished_property sales proceeds from the processes for collection of proceeds from sale of equipment coming off lease which will not be transferred in a like-kind_exchange escrow agreement taxpayer qi and escrow holder will enter into escrow agreement which establishes terms for creating an exchange fund the escrow agreement provides that taxpayer is or will be the owner of the relinquished_property ies and other properties that taxpayer intends to have qi sell to third party buyers as taxpayer’s agent pursuant to the exchange_agreement proceeds from sales of relinquished_property ies will be deposited into the exchange fund with the escrow holder and will be subject_to the terms and conditions of the escrow agreement escrow agreement provides that the escrow holder will maintain subaccounts within the exchange fund for collection and retention of funds received by qi from sales of taxpayer’s equipment all proceeds received by qi from parties other than parent are expected to be deposited into subaccount a once the source of funds in subaccount a can be identified as the proceeds from sales of equipment a or sales of equipment b these funds will be separated and transferred into either subaccount b or subaccount c which are established to segregate such proceeds respectively for administrative purposes relinquished_property proceeds and all investment earnings thereon are to be generally maintained in one of these subaccounts proceeds received pursuant to agreement a will be deposited directly into one of these subaccounts as the type of equipment for which the payment is due will be known at the time of the payment subaccount d will also be established for equipment a and plr-119036-00 equipment b all disbursements to purchase replacement properties will be made from subaccount d accordingly it is possible for funds derived from a sale of a relinquished_property which constitutes equipment a to be utilized by the qi to satisfy its obligations to purchase relinquished_property which constitutes equipment b or vice versa however all exchange credits must ultimately balance under terms of the exchange_agreement on a property by property basis this structure is intended to assure that relinquished_property sales proceeds and income derived from those proceeds remain at all times subject_to the conditions imposed by sec_1 k - g of the regulations escrow agreement contains a provision that specifies that taxpayer shall direct escrow holder to invest proceeds held in subaccount b or subaccount c and that any interest or income thereon shall belong solely to qi the investments will not be made in any security of taxpayer or any affiliates of taxpayer if taxpayer determines that escrow holder is a qualified escrow holder under sec_1_1031_k_-1 of the regulations taxpayer can by written notice to qi and escrow holder require that interest and other_amounts or benefits earned in lieu of the payment of interest on the fund belong to taxpayer in addition under escrow agreement taxpayer has the right to transfer funds between any of the subaccounts within the escrow fund however funds cannot be disbursed from subaccount d within the escrow fund without the joint authorization of taxpayer and qi taxpayer does not have the right to receive pledge borrow or otherwise obtain benefit of any of the exchange proceeds or any other_benefits earned in lieu of interest held or otherwise provided by either qi or escrow holder before the end of the exchange_period or if earlier the end of the identification period without the corresponding replacement_property having been identified or received by taxpayer escrow agreement also contains a provision that provides that escrow holder shall furnish taxpayer and qi with direct access to subaccount d for the purpose of making disbursements from subaccount d such direct access may be by paper means including without limitation single or two party negotiable checks by telephone or by electronic means including without limitation access via specialized software telephone modem dial in internet or by telephone taxpayer and qi hereby represent and warrant that neither party shall cause the disbursement of any funds from subaccount d without due authorization from the other party agreement a taxpayer proposes that qi and company enter agreement a which permits the conversion into liquid funds of receivables and payables created on qi’s sales of relinquished_property ies and purchases of replacement_property ies to and from dealers under agreement a company will purchase qi’s receivables from dealers at plr-119036-00 par that is with no premium or discount and will assume qi’s payables to dealers at par in connection with qi’s services as qualified_intermediary in this program these purchase and assumption transactions will occur periodically qi will provide supporting information relating to the receivables and payables created in equipment purchase and sale transactions on behalf of taxpayer company is to remit payment to qi for receivables acquired by company and qi is to remit payment to company for payables transferred to company in each case payment is to be made within two business days after notice and supporting documentation is provided by qi funds paid_by company will be deposited into either subaccount b or subaccount c within the escrow fund held by escrow holder depending upon the type of equipment whose sale created the receivable funds due to company will be paid from subaccount d within the escrow fund maintained by escrow holder agreement a is intended to allow parent’s group to account for dealer purchases and sales of equipment through the longstanding dealer account system while allowing taxpayer and qi to proceed with the like-kind_exchange of taxpayer’s equipment independent of such account processing you represent that no net economic benefit to parent company or qi will occur due to the payment for receivables and assumption of payables at par restrictions on taxpayer’s rights to relinquished_property sales proceeds the exchange_agreement and the escrow agreement expressly limit taxpayer’s rights to amounts held in the exchange fund and its subaccounts under the exchange_agreement upon receipt of any funds by qi on the transfer of possible relinquished_property ies to a buyer qi is obligated to immediately transfer such funds to escrow holder for deposit into the exchange fund subaccounts any funds held by qi pending their transfer to escrow holder and funds held in the subaccounts maintained by escrow holder shall be used solely to enable qi to perform its obligations to acquire relinquished_property ies the exchange_agreement further provides that taxpayer will not have any rights to receive borrow pledge or otherwise obtain the benefits of monies held in the escrow fund with respect to any relinquished_property until the end of i the applicable exchange_period or if earlier ii the end of the applicable identification period if no replacement_property ies are identified or received by taxpayer in no event shall funds be disbursed by escrow holder until escrow holder receives a written notice signed jointly by qi and taxpayer escrow agreement provides that all funds held by escrow holder derived from the sale of relinquished_property ies or any interest or benefits in lieu of interest earned thereon exchange proceeds are subject_to the limitation that taxpayer will not have any right to receive pledge borrow or otherwise obtain the benefit of the exchange proceeds until the end of i the applicable exchange_period or if earlier plr-119036-00 ii the applicable identification period if no replacement_property ies are identified or received by taxpayer exchange_agreement and escrow agreement both define identification period for each relinquished_property as the period beginning on the date taxpayer transfers that property and ending at midnight of the 45th day thereafter exchange_period is defined with respect to each relinquished_property as beginning on the date taxpayer transfers that property and ending on midnight on the earlier of the 180th day thereafter or the due_date with extensions for taxpayer’s federal_income_tax return for the year in which the transfer of the relinquished_property occurred in addition all exchange proceeds are initially held in subaccount a or in either subaccount b or subaccount c amounts held in either subaccount b or subaccount c may not be disbursed except to subaccount d if identified as relinquished_property proceeds amounts held in subaccount d are not to be disbursed except in connection with the acquisition of replacement_property ies prior to the end of the applicable exchange_period or if earlier the applicable identification period if there are no remaining identified properties with respect to a specific relinquished_property however no amounts will be disbursed from subaccount d unless joint authorization from both the taxpayer and the qi is received by the escrow holder requested ruling sec_1 each transfer by the taxpayer of relinquished_property and the receipt of relinquished_property in accordance with exchange_agreement will constitute a transaction that qualifies for deferral of gain recognition for federal_income_tax purposes as a like-kind_exchange pursuant to sec_1031 of the code acting in accordance with the exchange_agreement the escrow agreement sec_1031 of the code and the regulations thereunder the qi will be treated as acquiring and transferring both the relinquished_property and the relinquished_property with respect to each exchange pursuant to sec_1_1031_k_-1 of the regulations the taxpayer will not be in constructive receipt of any money or other_property held by qi or escrow holder including amounts derived from sales of receivables to parent or other affiliates of taxpayer unless such items are actually payable to and deposited by the taxpayer as long as the requirement of the exchange_agreement the escrow agreement and the taxpayer’s representations herein are met law and analysis sec_1031 of the code provides that in general no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business plr-119036-00 or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 of the regulations provides that a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property in order to constitute a deferred_exchange the transaction must be an exchange ie a transfer of property for property as distinguished from a transfer of property for money for example a sale of property followed by a purchase of property of a like_kind does not qualify for nonrecognition_of_gain_or_loss under sec_1031 regardless of whether the identification and receipt requirements of sec_1031 and paragraphs b c and d of sec_1_1031_k_-1 are satisfied sec_1031 states that any property received by the taxpayer shall be treated as property that is not like-kind_property if a such property is not identified as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day that i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for transferor's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 of the regulations provides that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period sec_1_1031_k_-1 provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property in addition in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property sec_1_1031_k_-1 further provides that if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides that except as provided in paragraph g of this section relating to safe harbors the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual and constructive receipt and without regard to the plr-119036-00 taxpayer’s method_of_accounting sec_1_1031_k_-1 further explains that the taxpayer is in actual receipt of the money at the time the taxpayer actually receives the money or receives the economic benefit of the money the taxpayer is in constructive receipt of money or property at the time the money or other_property is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given sec_1_1031_k_-1 provides that there are four safe harbors the use of which will result in a determination that the taxpayer is not in actual or constructive receipt of money for purposes of sec_1031 sec_1_1031_k_-1 provides that in the case of a taxpayer’s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether taxpayer is in actual or constructive receipt of money before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer however sec_1_1031_k_-1 only applies if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in paragraph g of this section sec_1_1031_k_-1 further provides that a qualified_intermediary is a person who is not the taxpayer or a disqualified_person as defined in paragraph k of this section and enters into a written_agreement with the taxpayer the exchange_agreement and acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides that an agreement limits a taxpayer’s rights as provided in the paragraph g only if the agreement provides that the taxpayer has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period established by sec_1031 except that under ii the agreement may provide that the taxpayer may have rights to the money or other_property if at the end of the identification period the taxpayer has not identified replacement_property or iii the agreement may provide that if the taxpayer has identified replacement_property the taxpayer may have rights to the money or other_property upon or after a the receipt by the taxpayer of all replacement_property to which it is entitled under the exchange_agreement or b the occurrence after the end of the identification period of a material and substantial contingency that plr-119036-00 relates to the deferred_exchange is provided for in writing and is beyond the control of the taxpayer sec_1_1031_k_-1 provides that for purposes of this section a disqualified_person is a person described in paragraph k k or k of this section sec_1_1031_k_-1 provides that a person is a disqualified_person if the person is the agent of the taxpayer at the time of the transaction for this purpose a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction solely for purposes of this paragraph performance of the following services will not be taken into account - i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company sec_1_1031_k_-1 provides that in the case of a deferred_exchange the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property will be made without regard to the fact that the obligation of the taxpayer’s transferee to transfer the replacement_property to the taxpayer is or may be secured_by cash or a cash_equivalent if the cash or cash_equivalent is held in a qualified_escrow_account under paragraph ii of this section a qualified_escrow_account is an escrow account wherein the escrow holder is not the taxpayer or a disqualified_person and the escrow agreement expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held in the escrow account there are three general requirements for nonrecognition treatment under sec_1031 both the property surrendered and the property received must be held either for productive use in a trade_or_business or for investment the property surrendered and the property received must be of like-kind and there must be an exchange as distinguished from a sale and a purchase taxpayer’s position is that its transactions pursuant to the above program will qualify as separate deferred_like-kind_exchange transactions because the relinquished and replacement properties will be like-kind will be held by taxpayer for productive use in its business and will be exchanged for other properties in its submission taxpayer represents that the properties will be like-kind because each piece of equipment exchanged will be in the same product_class as listed in the standard plr-119036-00 industrial classification manual and taxpayer has provided a list of such equipment and the corresponding sic_codes moreover the relevant qualified_use of the property owned by taxpayer and subsequently being exchanged in the transaction is the leasing of such property to third parties thus the relinquished_property that taxpayer previously leased to third parties and the replacement_property that taxpayer will be leasing to third parties upon acquisition are considered property held for productive use in a trade_or_business in taxpayer’s hands in addition the properties will be exchanged not sold and purchased because the taxpayer will use a qualified_intermediary to receive and control the proceeds derived from dispositions of relinquished_property until replacement_property is identified and acquired in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and repurchase and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property actual or constructive receipt of money or other_property by an agent of the taxpayer is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 of the regulations sets forth four safe harbors the use of any of which will result in a determination that the taxpayer is not in actual or constructive receipt of money or other_property for sec_1031 purposes in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the taxpayer's agent for sec_1031 purposes in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer in the instant case taxpayer will enter agreements with qi and other parties to the transaction and will assign to qi its rights to sell the relinquished_property ies and to purchase replacement_property ies qi is not an agent of taxpayer in connection with exchanges of relinquished_property ies and replacement_property ies because their relationship is intended solely to meet the safe_harbor provisions of the above regulations qi is not taxpayer nor a disqualified_person because qi is not taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker qi and taxpayer had no prior relationship and qi is not related to taxpayer under sec_267 or sec_707 of the code although qi will not be acquiring legal_title to any properties pursuant to sec_1_1031_k_-1 qi is treated as acquiring a relinquished_property from taxpayer and transferring the relinquished_property to a party other than taxpayer if qi enters into agreements to acquire and transfer the plr-119036-00 relinquished_property to a party other than taxpayer and pursuant to such agreements the relinquished_property is transferred to that party pursuant to sec_1_1031_k_-1 an intermediary is treated as entering into an agreement if the rights of a party to an agreement are assigned to the intermediary and all parties to the agreement are notified in writing of the assignment on or before the date of the relevant transfer of the property in this case in all instances taxpayer will assign to qi the taxpayer’s right to sell each item of relinquished_property moreover with respect to any sales to lessees taxpayer will notify qi of its assignment of rights to sell the property under the terms of the leases in the case of a dealer or another purchaser who is not a dealer or lessee the notice of taxpayer’s assignment of its sale rights will be contained in the sales agreement transmitted by taxpayer to purchaser and thus such purchasers will receive written notice of the taxpayer’s assignment of sales rights to qi prior to the time that the relinquished_property is transferred to the purchaser specific confirmation of taxpayer’s assignment of sales rights will be transmitted to the qi prior to or concurrent with completing the sales transaction via the notification to qi of the property sales pursuant to sec_1_1031_k_-1 and v qi is treated as acquiring replacement_property from a party other than taxpayer and transferring the replacement_property to taxpayer if it enters into agreements with a third party to acquire and transfer the replacement_property to taxpayer and pursuant to that agreement the replacement_property is transferred to taxpayer the qi is treated as entering into agreements to acquire and transfer replacement_property if rights of taxpayer to purchase the property are assigned to qi and the parties to the transaction are all notified in writing before the transfer in this case under the exchange_agreement the qi is assigned all taxpayer’s purchase rights relating replacement properties confirmation of specific replacement properties which qi is to acquire by assignment of taxpayer’s rights is accomplished through dispatch of the notice of assignment of purchase rights transmitted after lease documentation is sent to a dealer and before a purchase is completed for purchases from dealers or third parties taxpayer will notify the seller of its assignment of purchase rights to qi as part of the lease documentation accordingly we conclude that pursuant to the above regulations qi acting in accordance with the exchange_agreement will be treated as a qualified_intermediary and will be treated as acquiring and transferring each relinquished_property and each replacement_property concerning taxpayer’s right to receive cash or cash equivalents from escrow holder we note that as mandated by sec_1_1031_k_-1 the escrow agreement contains certain restrictions required by sec_1_1031_k_-1 including the requirement that joint authorization by taxpayer and qi is necessary in order to release amounts in subaccount d plr-119036-00 in addition the exchange_agreement requires qi to transfer any funds received upon the transfer of any property to the accounts established by escrow holder as required by the regulations the exchange_agreement further provides that taxpayer will have no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property with respect to relinquished_property or earnings derived therefrom prior to the end of the exchange_period or if earlier the end of the identification period if there are no identified replacement properties which have not been acquired proceeds from the sale of relinquished_property are deposited into the appropriate subaccount similarly procedures applicable to the escrow fund and subaccounts pursuant to the escrow agreement assure that taxpayer will not have the right to pledge borrow or otherwise obtain the benefits of money or other_property derived from the transfer of a relinquished_property prior to the expiration of the conditions in sec_1_1031_k_-1 the escrow agreement also contains procedures for disbursements from subaccount d which comply with the safe_harbor limitations in sec_1_1031_k_-1 and for instance escrow agreement specifically provides that taxpayer and qi represent and warrant that neither party shall cause the disbursement of any funds from subaccount d without due authorization from the other party thus once received amounts can be disbursed from subaccount d only by the joint authority of qi and taxpayer accordingly taxpayer does not have the unfettered discretion to disburse funds from subaccount d moreover until the end of the exchange_period or if earlier the end of the identification period for any relinquished_property if there are no identified replacement properties which remain to be acquired qi may not direct escrow holder to disburse amounts to taxpayer therefore we conclude that taxpayer does not have actual or constructive receipt of the amounts held in escrow fund taxpayer also is not in actual or constructive receipt of proceeds from the sale_or_exchange of property when taxpayer directs the transfer of funds between the subaccounts within escrow fund because this does not result in any benefit to taxpayer but instead allows an administrative audit_trail of the proceeds from relinquished equipment a property and relinquished equipment b property concerning agreement a which provides for sale by qi of receivables created when dealer purchase equipment from qi and for assumption by company of obligations of qi to dealers created when qi purchases equipment from dealers there is no netting of such sales and purchase transactions in this process each dealer receivable and payable will be separately settled between qi and company by a transfer of funds to or from escrow fund conversion of the receivables and payables to cash at par through this system does not result in any net economic benefit to company or taxpayer company must pay full value for payables it assumes and it receives full value for receivables it acquires the above restrictions on taxpayer’s rights to receive pledge borrow or other wise obtain the benefits of money or other_property are intended to prevent taxpayer from directly or indirectly utilizing the relinquished_property sales proceeds for purposes other than acquiring replacement plr-119036-00 property during periods such proceeds are held in a qualified escrow or by a qualified_intermediary a transaction between a taxpayer and a qualified_intermediary which produces no net benefit to the taxpayer is not considered to violate these strictures this process does not result in the taxpayer being deemed in actual or constructive receipt of money or other_property conclusion sec_1 we conclude that each transfer by the taxpayer of relinquished_property and the receipt of relinquished_property in accordance with the exchange_agreement will constitute a transaction that qualifies for deferral of gain recognition for federal_income_tax purposes as a like-kind_exchange pursuant to sec_1031 of the code we conclude that as long as qi acts in accordance with the exchange_agreement the escrow agreement sec_1031 of the code and the regulations thereunder it will be treated as acquiring and transferring the relinquished_property and relinquished_property with respect to each exchange we conclude that pursuant to sec_1_1031_k_-1 of the regulations the taxpayer will not be in constructive receipt of any money or other_property held by qi or escrow holder including amounts derived from sales of receivables to parent or other affiliates of taxpayer unless such items are actually payable to and deposited by the taxpayer as long as the requirement of exchange_agreement the escrow agreement and the taxpayer’s representations are met caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-119036-00 sincerely robert m casey senior technician reviewer office of associate chief_counsel income_tax accounting enclosures cc
